DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 19, 2021:
Claims 1-13 and 15-21 are pending. Claim 14 has been cancelled as per applicant’s request.
The previous drawing objections are withdrawn in light of the replacement drawings submitted.
The core of the previous rejection is maintained with a new reference cited in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Drawings
The replacement drawings were received on February 19, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971). .
Regarding Claim 1, Mohtadi (‘135) teaches an electrochemical cell (Para. [0005]) comprising electrodes which have magnesium nanoparticles as active material (i.e. an anode and cathode) (Para. [0011]) which has an electrolyte which includes Mg2+ ions, and can be contained within a solid solvent-matrix, which can be any matrix suitable to enable effective migration of the electrolyte (Para. [0028]) (i.e. placing the anode and cathode in ionic communication with one another).
Mohtadi (‘135) does not teach the electrolyte comprising a “soft solid matrix” having the formula “GpA” of the instant claim.
However, Mohtadi (‘473) teaches an electrolyte suitable for use in a magnesium electrochemical cell wherein the composition of the electrolyte includes an organic cation and a boron cluster anion (i.e. G and A of the instant claim) and further includes a magnesium salt of an anion and magnesium cation (i.e. metal salt having a metal cation and metal salt anion) (Col .2, lines 46-55) and further teaches wherein the organic cation is G, selected from a group consisting of ammonium and phosphonium wherein the cation may have organic substituents including (i) a linear branched-chain or cyclic C1-18 (amount of carbon overlaps with claim of instant claim) alkyl or fluoroalkyl group; (ii) a C6-14 (amount of carbons overlap with claim of instant claim) aryl or fluoroaryl group; (iii) a linear, branched-chain cyclic C1-C18 alkoxy or fluoroalkoxy group; (iv) a C6-C14 (amount of carbons overlap with claim of instant claim) aryloxy or fluoroaryloxy group ; and (v) a substituent that includes two or more of (i)-(iv); p is 1 or 2; and A is a first boron cluster anion. (Col. 3, lines 1-60).
 Mohtadi ('135) to incorporate the teaching of the composition of Mohtadi ('473), as it would provide a an electrolyte composition capable of reduction/oxidation reaction in a magnesium battery (Col. 5, lines 58-64) as required by Mohtadi (‘135) (Para. [0028]) and additionally would provide a good magnesium conductivity and support reversible magnesium stripping/deposition (Col. 2, lines 56-59). Mohtadi (‘135) mentions that the electrolyte could be contained within a liquid solvent or solid solvent-matrix (Para. [0028]) and thus, there is a reasonable expectation of success of the combination within the solid matrix.
	Although Mohtadi (‘135) teaches a solid solvent-matrix as explained above, Mohtadi (‘135) does not explicitly teach a “soft solid matrix”.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. a soft solid matrix) during operation (Para. [0258]) (i.e. when at a steady-state operating temperature of the electrochemical cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid matrix of Mohtadi ('135) to incorporate the teaching of soft solid matrix of Zimmerman, as it would provide an electrolyte strong enough to withstand bending or abuse during assembly and can remain stable over a temperature range without curling or puckering (Para. [0258-0259]).
	Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman does not explicitly teach an ionic conductivity value of the electrolyte composition.
-3 mS/cm (or greater than 10-6 S/cm, within the claimed range) at about 60 degrees Celsius (Para. [0023] and Fig. 1) (i.e. when at a steady-state operating temperature).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman to incorporate the teaching of an ionic conductivity greater than 10-3 mS/cm (i.e. greater than 10-10 S/cm), as it would achieve a desirable conductivity and provide an effective solid magnesium electrolyte (Para. [0022]). Mohtadi '135 teaches a solid magnesium electrolyte (Mohtadi '135 -- Para. [0028]) and thus, there is a reasonable expectation of success.
Regarding Claim 2, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
	Mohtadi (‘473) further teaches wherein the first boron cluster anion A, is 
[ByH(y-z-i)RzXi]2− , [CB(y-1)H(y-z-i)RzXi]−, [C2B(y-2)H(y-t-j-1)RtXj]−, [C2B(y-3)H(y-t-j)RtXj]−, or[C2B(y-3)H(y-t-j-1)RtXj]2−
Regarding Claim 3, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 2 as explained above.
Mohtadi (‘473) further teaches wherein the boron cluster anion A will be a closo-boron cluster anion (Col. 4, lines 60-63). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 4, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 2 as explained above.
Mohtadi (‘473) further teaches wherein the boron cluster anion A will be a closo-boron cluster anion such as closo-[B6H6]2−, closo-[B12H12]2−, closo-[CB11H12]−, (Col. 4, lines 60-65). ). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 5, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt having a second boron cluster ion (i.e. intendent of the boron cluster anion A), the second boron cluster anion being selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination can be 
yH(y-z-i)RzXi]2− , [CB(y-1)H(y-z-i)RzXi]−, [C2B(y-2)H(y-t-j-1)RtXj]−, [C2B(y-3)H(y-t-j)RtXj]−, or[C2B(y-3)H(y-t-j-1)RtXj]2-  wherein y is an integer within a range of 6 to 12; (z+i) is an integer within a range of 0 to y; (t+j) is an integer within a range of 0 to (y-1); X is F, Cl, Br, I, or a combination thereof and R comprises any of a linear, branched chain or cyclic C1-C18 alkyl or fluoroalkyl group, an alkoxy or fluoroalkoxy; and a combination thereof (Col. 4, lines 22-38). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 6, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt  second boron cluster anion is selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination of the boron cluster anion A will be a closo-boron cluster anion (Col. 4, lines 60-63). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 7, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the second boron cluster anion (i.e. boron cluster anion of the metal salt) can be the same as the first boron cluster anion (i.e. 
Regarding Claim 8, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the second boron cluster anion (i.e. boron cluster anion of the metal salt) can be the different as the first boron cluster anion (i.e. boron cluster anion, A, of the soft solid matrix) (Col. 5, lines 37-38). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 9, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt second boron cluster anion is selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination of the boron cluster anion A will be a closo-boron cluster anion such as closo-[B6H6]2−, closo-[B12H12]2−, closo-[CB11H12]−
Regarding Claim 11, Mohtadi (‘135) teaches an electrochemical cell (Para. [0005]) comprising electrodes which have magnesium nanoparticles as active material (I.e. an anode and cathode) (Para. [0011]) which has an electrolyte which includes Mg2+ ions, and can be contained within a solid solvent-matrix, which can be any matrix suitable to enable effective migration of the electrolyte (Para. [0028]) (i.e. placing the anode and cathode in ionic communication with one another).
Mohtadi (‘135) does not teach the electrolyte comprising a “soft solid matrix” having the formula “GpA” of the instant claim.
However, Mohtadi (‘473) teaches an electrolyte suitable for use in a magnesium electrochemical cell wherein the composition of the electrolyte includes an organic cation and a boron cluster anion (i.e. G and A of the instant claim) and further includes a magnesium salt of an anion and magnesium cation (i.e. metal salt having a metal cation and metal salt anion) (Col .2, lines 46-55) and further teaches wherein the organic cation is G, selected from a group consisting of ammonium and phosphonium wherein the cation may have organic substituents including (i) a linear branched-chain or cyclic C1-18 (amount of carbon overlaps with claim of instant claim) alkyl or fluoroalkyl group; (ii) a C6-14 (amount of carbons overlap with claim of instant claim) aryl or fluoroaryl group; (iii) a linear, branched-chain cyclic C1-C18 alkoxy or fluoroalkoxy group; (iv) a C6-C14 (amount of carbons overlap with claim of instant claim) aryloxy or fluoroaryloxy group ; and (v) a substituent that includes two or more of (i)-(iv); p is 1 or 2; and A is a first boron cluster anion. (Col. 3, lines 1-60).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid matrix Mohtadi ('135) to ), as it would provide a an electrolyte composition capable of reduction/oxidation reaction in a magnesium battery (Col. 5, lines 58-64) as required by Mohtadi (‘135) (Para. [0028]) and additionally would provide a good magnesium conductivity and support reversible magnesium stripping/deposition (Col. 2, lines 56-59). Mohtadi (‘135) mentions that the electrolyte could be contained within a liquid solvent or solid solvent-matrix (Para. [0028]) and thus, there is a reasonable expectation of success of the combination within the solid matrix.
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte or a “soft solid matrix”.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. inside the claimed range of less than 10 GPa and a “soft solid matrix”) (Para. [0258])
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Mohtadi ('135) to incorporate the teaching of soft solid matrix of Zimmerman, as it would provide an electrolyte strong enough to withstand bending or abuse during assembly and can remain stable over a temperature range without curling or puckering (Para. [0258-0259]).
	Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman does not explicitly teach an ionic conductivity value of the electrolyte composition.
	However, Mizuno et al. teaches a solid-phase magnesium electrolyte with an ionic conductivity of greater than 10-3 mS/cm (or greater than 10-6 S/cm, within the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman to incorporate the teaching of an ionic conductivity greater than 10-3 mS/cm (i.e. greater than 10-10 S/cm), as it would achieve a desirable conductivity and provide an effective solid magnesium electrolyte (Para. [0022]). Mohtadi '135 teaches a solid magnesium electrolyte (Mohtadi '135 -- Para. [0028]) and thus, there is a reasonable expectation of success.
Regarding Claim 12, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. overlapping with the claimed range of less than about 1 GPa) (Para. [0258]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 13, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. overlapping with the claimed range of less than about 0.5 GPa) (Para. [0258]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Zimmerman cited herein.
Regarding Claim 16, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include ammonium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 17, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include phosphonium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 18, Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include pyrrolidinium or piperidinium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 19, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches the organic cation is G is (N,N-diethyl-N-methyl N-(2-methoxyethyl)ammonium) (i.e. a DEME cation) (Col 7, lines 13-17). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 20, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) further teaches wherein the molar ratio of the organic cation and first boron cluster anion (which is being used in the solid matrix in the combination with (’351) to a magnesium salt (i.e. metal salt( within a range of 10:1 to 100:1, inclusive (Claim 8), which would be equivalent to a metal salt to solid matrix ratio of 1:100 to 1:10 (overlapping with the claimed molar ratio of the instant claim). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 21, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 15 as explained above.
Mohtadi '473 further teaches the organic cation G can include pyrrolidinium (Col. 3, Structure 3) wherein the R and R' groups can each independently be a linear or branched-chain C1-18 alkyl group and thus. R may be a linear or branched methyl group and R' may be a linear or branched-chain butyl group (i.e. Structure 3 may be N-methyl-N-butyl pyrrolidinium). See the rejection to claim 11 for full details of the 
Mohtadi '473 does not teach explicitly teach an ionic conductivity of the electrolyte composition. 
However, Mizuno et al. teaches a solid-phase magnesium electrolyte with an ionic conductivity of greater than 10-3 mS/cm (or greater than 10-6 S/cm, within the claimed range) at about 60 degrees Celsius (Para. [0023] and Fig. 1) (i.e. at a steady-state operating temperature of the electrochemical cell). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mizuno et al. cited herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971) as applied to claim 1 above, and further in view of Singh et al. (US 2018/0040934).
Regarding Claim 10, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
Mohtadi (‘135), Mohtadi (‘473), Zimmerman and Mizuno do not teach a metal salt anion comprising at least one of (fluorosulfonyl)imide (FSI); bis(trifluoromethanesulfonyl)imide (TFSI); PF6; and BF4 anion.
However, Singh et al. teaches a magnesium battery (abstract) wherein the magnesium salt anion of an electrolyte includes at least one selected from 
The combination of the magnesium salt anion as taught by Singh et al., with Mohtadi ('135) as modified by Mohtadi ('473), Zimmerman and Mizuno would yield the predictable result of a salt in an electrolyte of a magnesium battery functioning as magnesium mobile ion carriers (Para. [0062]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the magnesium salt anion as taught by Singh et al., with Mohtadi ('135) as modified by Mohtadi ('473) and Zimmerman, as the combination would yield the predictable result of a salt in an electrolyte of a magnesium battery functioning as magnesium mobile ion carriers (Para. [0062]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971) as applied to claim 11 above, and further in view of Jena (US 2019/0036170).
Regarding Claim 15, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi (‘135), Mohtadi (‘473), Zimmerman and Mizuno do not teach a metal salt comprising Li(CB11H12).
11H12) salt in metal ion batteries (Para. [0098], Para. [0003]) and the anion of this salt, monocarborane, useful in magnesium batteries (Para. [0098]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the salt of Mohtadi ('135) as modified by Mohtadi ('473) Zimmerman and Mizuno to incorporate the teaching of  Li(CB11H12) salt, as the anion (monocarborane) as an anionic component of electrolyte for magnesium batteries provides exceptional properties (Para. [0098]).
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues it is alleged to be obvious to substitute the ionic liquid of Mohtadi (‘473) for the solid solvent matrix of Mohtadi (‘135) and it is alleged to be obvious to substitute the ionically conductive polymer of Zimmerman for the solid solvent matrix of Mohtadi ‘135 to produce an electrochemical cell of the independent claims, and the proposed substitutions or combinations appear to be mutually exclusive, and thus the combination is not obvious.
	Examiner respectfully disagrees. Applicant’s arguments are not commensurate in scope with the rejection of record. The ionic liquid of Mohtadi (‘135) is not substituted for the solid solvent matrix of Mohtadi (‘473) in the rejection of record. The combination incorporates the teaching of the chemical composition of Mohtadi ('473) to the solid solvent matrix of Mohtadi (‘135). Mohtadi (‘135) mentions that the electrolyte could be contained within a liquid solvent or solid solvent-matrix (Para. [0028]) and thus, there is 
The combination of Zimmerman with Mohtadi (‘135) as modified by Mohtadi (‘473) incorporates the teaching of a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. inside the claimed range of less than 10 GPa and a “soft solid matrix”) (Para. [0258]) to Mohtadi (‘135) as modified by Mohtadi (‘473). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Singh does not teach soft solid matrices of the present claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. inside the claimed range of less than 10 GPa and a “soft solid matrix”) (Para. [0258]).2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and the use of a soft solid matrix has 
Applicant argues the portion of Jena that deals with using Li2B12H12 as an electrolytic battery salt, substantially teaches away from such use.
Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123. Additionally, Jena teaches  Li(CB11H12) salt, as the anion (monocarborane) as an anionic component of electrolyte for magnesium batteries provides exceptional properties (Para. [0098]). Therefore, the Examiner maintains the rejection claim 15, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729